Case 2:20-cr-20594-DPH-APP ECF No. 25, PageID.100 Filed 01/07/21 Page 1 of 16




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
__________________________________________________________________

UNITED STATES OF AMERICA,

            Plaintiff,
                                         Case No. 2:20-CR-20594
            v.                           Chief Judge Denise Page Hood


AMIN HASANZADEH,

          Defendant.
__________________________________________________________________

MOTION FOR PRETRIAL RELEASE AND PROPOSED RELEASE PLAN
__________________________________________________________________


      Pursuant to Local Rule 7.1, counsel for the defendant has consulted

with Assistant United States Attorney Douglas C. Salzenstein and counsel

for the defendant is authorized to state that Mr. Salzenstein concurs in the

specific relief sought in this motion.

      Amin Hasanzadeh, by his attorneys, Strang Bradley, LLC, by John H.

Bradley respectfully move the Court for an order authorizing his pretrial

release pursuant to 18 U.S. Code § 3142(a)(2) and (c).
Case 2:20-cr-20594-DPH-APP ECF No. 25, PageID.101 Filed 01/07/21 Page 2 of 16




                             Specific Release Plan

      The parties jointly agree to the Court setting a personal $10,000

unsecured bond, in accordance with the Court’s standard bond conditions

and the following additional provisions.

      First, before a $10,000 unsecured bond is issued, defense counsel will

provide Pretrial Services with the location where Hasanzadeh will reside

and the names and phone numbers of all current adult occupants of the

location. Pretrial Services will, thereafter, verify with those adult occupants

that Hasanzadeh has permission to live at the residence and that the

residence is a suitable bond location. Pretrial services shall report its findings

to the parties and the Court before any bond is issued.

      Second, Defendant Hasanzadeh agrees to the Eastern District of

Michigan’s standard bond conditions (1-5 below) and the following

additional conditions of release. Defendant Hasanzadeh must:

   (1) not violate federal, state or local law while on release;

   (2) cooperate in the collection of a DNA sample if the collection is

       authorized by 42 U.S.C. § 14135a;




                                       2
Case 2:20-cr-20594-DPH-APP ECF No. 25, PageID.102 Filed 01/07/21 Page 3 of 16




   (3) advise the court or the Pretrial Services office or supervising officer

       in writing before making any change of residence or telephone

       number;

   (4) appear in court as required and, if convicted, must surrender as

       directed to serve a sentence that the court may impose;

   (5) sign an Appearance Bond, if ordered;

   (6) reside at the address provided to Pretrial Services (discussed above)

       and do not move without permission;

   (7) report, as directed, to Pretrial Services;

   (8) actively seek employment;

   (9) not obtain a passport or other international travel documents;

   (10) restrict his travel to the Eastern District of Michigan unless the

       defendant receives advance approval from the Pretrial Services

       office, his supervising officer, or the court;

   (11) not possess a firearm, destructive device, or other weapon;

   (12) avoid all contact, directly or indirectly, with any person who is or

       may become a victim or witness in the investigation or prosecution,

       including but not limited to all current and former employees of




                                       3
Case 2:20-cr-20594-DPH-APP ECF No. 25, PageID.103 Filed 01/07/21 Page 4 of 16




       Company A (known to the defendant) as well as the business

       location of Company A;

   (13) avoid all contact, directly or indirectly, with the law enforcement

       agents investigating this case (list will be provided to defense counsel

       and Pretrial Services), except for court appearances/hearings and/or

       as otherwise negotiated between counsel;

   (14) submit to a mental health evaluation as directed by Pretrial Services;

   (15) submit to mental health counseling and treatment as directed by

       Pretrial Services and take all prescribed medication as directed by his

       treating physician(s);

   (16) participate in the following location restriction program and comply

       with requirements as directed—Curfew, Defendant is restricted to

       his residence as directed by Pretrial Services;

   (17) submit to GPS location monitoring as selected and directed by

       Pretrial Services and comply with all of the program requirements

       and instructions provided; and

   (18) if not performed before release, within one (1) business day of

       release, report to pretrial services for placement of an electronic GPS

       monitor pursuant to paragraph (17) and to sign and acknowledge the


                                     4
Case 2:20-cr-20594-DPH-APP ECF No. 25, PageID.104 Filed 01/07/21 Page 5 of 16




       bond papers and advice of penalties and sanctions that will occur if

       any of the foregoing bond conditions are violated.

Third, Defendant Hasanzadeh shall be subjected to a 14-day quarantine

before release.



Dated: January 7, 2021.



                                         Respectfully submitted,

                                         AMIN HASANZADEH, Defendant

                                          /s/ John H. Bradley
                                         John H. Bradley
                                         STRANG BRADLEY, LLC
                                         33 E. Main St., Ste. 400
                                         Madison, WI 53703
                                         (608) 535-1550
                                         John@StrangBradley.com




                                     5
Case 2:20-cr-20594-DPH-APP ECF No. 25, PageID.105 Filed 01/07/21 Page 6 of 16




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
__________________________________________________________________

UNITED STATES OF AMERICA,

            Plaintiff,
                                          Case No. 2:20-CR-20594
            v.                            Chief Judge Denise Page Hood

AMIN HASANZADEH,

          Defendant.
__________________________________________________________________

                      BRIEF IN SUPPORT OF
MOTION FOR PRETRIAL RELEASE AND PROPOSED RELEASE PLAN
__________________________________________________________________


      Amin Hasanzadeh, by his attorneys, Strang Bradley, LLC, by John H.

Bradley respectfully move the Court for an order authorizing his pretrial

release pursuant to 18 U.S. Code § 3142(a)(2) and (c).

                                Introduction

      On November 6, 2019, Amin Hasanzadeh was arrested by federal

agents pursuant to an arrest warrant. He first appeared in Court for an Initial

Appearance later that same day. Mr. Hasanzadeh was ordered to remain in

custody pending a detention hearing scheduled for November 8, 2019. Mr.

Hasanzadeh was charged by a criminal complaint with allegedly

committing two offenses: interstate transportation of stolen property
Case 2:20-cr-20594-DPH-APP ECF No. 25, PageID.106 Filed 01/07/21 Page 7 of 16




(including conspiracy) in violation of 18 U.S.C. §§ 2314, 371, and fraud and

misuse of visas, permits and other documents in violation of 18 U.S.C. § 1546.

        At Mr. Hasanzadeh’s detention hearing on November 8, 2019,

Magistrate Judge Elizabeth Stafford ordered that Mr. Hasanzadeh be

detained pending trial finding, by a preponderance of the evidence, that no

conditions or combinations of conditions could ensure Hasanzadeh’s

appearance. Mr. Hasanzadeh now requests that this Court review the

November 8, 2019 detention order, and order that Mr. Hasanzadeh be

released on a $10,000 unsecured bond along with the Court’s standard bond

conditions as well as the specific provisions outlined in the below release

plan.

                            Factual Background

        Amin Hasanzadeh was arrested on a Criminal Complaint and arrest

warrant on November 6, 2019. Mr. Hasanzadeh appeared before a United

States Magistrate Judge in the Eastern District of Michican on the day of his

arrest. On the government’s motion, the Court entered an Order of

Temporary Detention.

        Amin Hasanzadeh returned to court on November 8, 2019, with

retained counsel. The matter was heard by the Magistrate Judge Elizabeth


                                     2
Case 2:20-cr-20594-DPH-APP ECF No. 25, PageID.107 Filed 01/07/21 Page 8 of 16




Stafford. At the hearing, the government requested that the Court issue an

order that Mr. Hasanzadeh be detained pending trial. Magistrate Judge

Stafford ordered that Mr. Hasanzadeh be detained pending trial finding, by

a preponderance of the evidence, that no conditions or combinations of

conditions could ensure Hasanzadeh’s appearance.

      Since November 8, 2019, the parties have engaged in lengthy pre-

indictment negotiations in an effort to resolve this matter pre-indictment and

have engaged in limited pre-indictment discovery. For over a one-year

period, Mr. Hasanzadeh has agreed to remain in custody, adjourn the

preliminary examination date, extend the time for indictment, and execute

statute of limitations waivers six separate times. During this time, Mr.

Hasanzadeh, with counsel, voluntarily met with the Assistant United States

Attorney and the FBI agent assigned to this case. Despite the parties’ good

faith efforts, the case was unable to resolve pre-indictment.

      As a result, on December 16, 2020, the grand jury handed down an

eight count indictment. Count One charged Hasanzadeh with conspiracy to

unlawfully export technology to Iran and to defraud the United States, in

violation of 50 U.S.C. § 1705 and 31 C.F.R. Parts 560.203, 560.204, and 560.418,

and Counts Two through Eight charged Hasanzadeh with the unlawful


                                      3
Case 2:20-cr-20594-DPH-APP ECF No. 25, PageID.108 Filed 01/07/21 Page 9 of 16




export of technology to Iran, in violation of 50 U.S.C. § 1705 and 31 C.F.R.

Parts 560.203, 560.204, and 560.418.

      After the indictment was handed down, the parties consulted as to

whether circumstances have changed since November 8, 2019 that would

permit conditions that would ensure Hasanzadeh’s appearance. The parties

jointly agree that certain circumstances that were relied upon at the

November 8, 2019 detention hearing have changed and, therefore, it would

be suitable for Mr. Hasanzadeh to be released on bond pending trial with

certain conditions. Pretrial Services has prepared an updated report

recommending that Mr. Hasanzadeh be released on a $10,000 unsecured

bond with five specific conditions. The parties have discussed this and

jointly agree that it would be suitable for Mr. Hasanzadeh to be released on

a $10,000 Unsecured Bond with more restrictive conditions than

recommended by the Pretrial Services report recommends.

                              Legal Background

      Consistent with the legislative history and a defendant’s presumption

of innocence, the statutory scheme of 18 U.S. Code § 3142 generally favors

the pretrial release of defendants. See 18 U.S. Code § 3142(b); United States v.

Orta, 760 F.2d 887, 890 (8th Cir. 1985). The statute provides that a judge “shall


                                       4
Case 2:20-cr-20594-DPH-APP ECF No. 25, PageID.109 Filed 01/07/21 Page 10 of 16




order pretrial release” of an accused on personal recognizance or unsecured

appearance bond “unless” the judge determines that the defendant’s release

“will not reasonably assure” the defendant’s appearance. 18 U.S. Code §

3142(b). If release under 18 U.S. Code § 3142(b) is not appropriate, a judge

“shall order the pretrial release” of a defendant “subject to the least

restrictive further condition, or combinations of conditions, that such judicial

officer determines will reasonably assure the appearance of the person as

required and the safety of the community.” 18 U.S. Code § 3142(c)(1)(B).

“The wide range of restrictions available ensures, as Congress intended, that

very few defendants will be subject to pretrial detention.” Orta, 760 F.2d at

891. Only after a hearing and a finding that “no condition or combination of

conditions will reasonably assure the appearance” of the defendant, can the

judge order a defendant’s pretrial detention. 18 U.S. Code § 3142(e). A

finding against release must be supported by clear and convincing evidence.

18 U.S. Code § 3142(f). 4

      A defendant charged with an offense may be released on personal

recognizance, released on conditions, temporarily detained to permit

revocation of conditional release, or detained. 18 U.S. Code § 3142(a) & (e).

Release may be denied only when there are no conditions that will


                                      5
Case 2:20-cr-20594-DPH-APP ECF No. 25, PageID.110 Filed 01/07/21 Page 11 of 16




reasonably assure the appearance of the defendant and the safety of the

community. 18 U.S. Code § 3142(e); United States v. Chen, 820 F.Supp. 1205,

1207 (N.D. Cal. 1992). “Only in rare circumstances should release be denied,

and doubts regarding the propriety of release should be resolved in favor of

release.” Id. (citing United States v. Gebro, 948 F.2d 1118, 1121 (9th Cir.1991));

United States v. Motamedi, 767 F.2d 1403, 1405 (9th Cir.1985).

      In determining whether there are conditions of release that will

reasonably assure the appearance of the defendant and the safety of the

community, the court considers: (1) the nature and circumstances of the

offense charged, including whether the offense is a crime of violence or

involves a narcotic drug; (2) the weight of the evidence against the person;

(3) the history and characteristics of the person; and (4) the nature and

seriousness of the danger to any person or the community that would be

posed by the person’s release. 18 U.S. Code § 3142(g).

      When the government claims that a defendant must be detained as a

flight risk it bears the burden of proving by a preponderance of the evidence

that no conditions will reasonably assure his appearance in court. United

States v. Portes, 786 F.2d 758, 765 (7th Cir. 1986). The mere opportunity to flee

is not enough to justify detention. United States v. Himler, 797 F.2d 156 (3d


                                       6
Case 2:20-cr-20594-DPH-APP ECF No. 25, PageID.111 Filed 01/07/21 Page 12 of 16




Cir. 1986); Chen, 820 F.Supp. at 1208. “Section 3142 does not seek ironclad

guarantees, and the requirement that the conditions of release ‘reasonably

assure’ a defendant’s appearance cannot be read to require guarantees

against flight.” Id. (citing Portes, 786 F.2d at 764 n. 7); United States v.

Hammond, 204 F.Supp. 2d 1157, 1166 (E.D. Wis. 2002). Indeed, a number of

courts have noted that they “require more than evidence of the commission

of a serious crime and the fact of a potentially long sentence to support a

finding of risk of flight.” United States v. Friedman, 837 F.2d 48, 50 (2d Cir.

1988); United States v. Carter, 996 F.Supp. 260 (W.D. NY 1998). The standard

is thus “reasonable assurance;” the court cannot order the detention because

there are no conditions which would guarantee appearance.

                            Specific Release Plan

      The parties jointly agree to the Court setting a personal $10,000

unsecured bond, in accordance with the Court’s standard bond conditions

and the following additional provisions.

      First, before a $10,000 unsecured bond is issued, defense counsel will

provide Pretrial Services with the location where Hasanzadeh will reside

and the names and phone numbers of all current adult occupants of the

location. Pretrial Services will, thereafter, verify with those adult occupants


                                      7
Case 2:20-cr-20594-DPH-APP ECF No. 25, PageID.112 Filed 01/07/21 Page 13 of 16




that Hasanzadeh has permission to live at the residence and that the

residence is a suitable bond location. Pretrial services shall report its findings

to the parties and the Court before any bond is issued.

      Second, Defendant Hasanzadeh agrees to the Eastern District of

Michigan’s standard bond conditions (1-5 below) and the following

additional conditions of release. Defendant Hasanzadeh must:

   (1) not violate federal, state or local law while on release;

   (2) cooperate in the collection of a DNA sample if the collection is

        authorized by 42 U.S.C. § 14135a;

   (3) advise the court or the Pretrial Services office or supervising officer

        in writing before making any change of residence or telephone

        number;

   (4) appear in court as required and, if convicted, must surrender as

        directed to serve a sentence that the court may impose;

   (5) sign an Appearance Bond, if ordered;

   (6) reside at the address provided to Pretrial Services (discussed above)

        and do not move without permission;

   (7) report, as directed, to Pretrial Services;

   (8) actively seek employment;


                                       8
Case 2:20-cr-20594-DPH-APP ECF No. 25, PageID.113 Filed 01/07/21 Page 14 of 16




   (9) not obtain a passport or other international travel documents;

   (10) restrict his travel to the Eastern District of Michigan unless the

        defendant receives advance approval from the Pretrial Services

        office, his supervising officer, or the court;

   (11) not possess a firearm, destructive device, or other weapon;

   (12) avoid all contact, directly or indirectly, with any person who is or

        may become a victim or witness in the investigation or prosecution,

        including but not limited to all current and former employees of

        Company A (known to the defendant) as well as the business

        location of Company A;

   (13) avoid all contact, directly or indirectly, with the law enforcement

        agents investigating this case (list will be provided to defense counsel

        and Pretrial Services), except for court appearances/hearings and/or

        as otherwise negotiated between counsel;

   (14) submit to a mental health evaluation as directed by Pretrial Services;

   (15) submit to mental health counseling and treatment as directed by

        Pretrial Services and take all prescribed medication as directed by his

        treating physician(s);




                                       9
Case 2:20-cr-20594-DPH-APP ECF No. 25, PageID.114 Filed 01/07/21 Page 15 of 16




   (16) participate in the following location restriction program and comply

        with requirements as directed—Curfew, Defendant is restricted to

        his residence as directed by Pretrial Services;

   (17) submit to GPS location monitoring as selected and directed by

        Pretrial Services and comply with all of the program requirements

        and instructions provided; and

   (18) if not performed before release, within one (1) business day of

        release, report to pretrial services for placement of an electronic GPS

        monitor pursuant to paragraph (17) and to sign and acknowledge the

        bond papers and advice of penalties and sanctions that will occur if

        any of the foregoing bond conditions are violated.

Third, Defendant Hasanzadeh shall be subjected to a 14-day quarantine

before release.

                                 Conclusion

      For the reasons he offers here, as well as those that are part of the

record established before Magistrate Judge Elizabeth Stafford, Mr.

Hasanzadeh respectfully requests that this Court review the November 8,

2019 detention order, and order that Mr. Hasanzadeh be released on a

$10,000 unsecured bond along with the Court’s standard bond conditions as


                                      10
Case 2:20-cr-20594-DPH-APP ECF No. 25, PageID.115 Filed 01/07/21 Page 16 of 16




well as the specific provisions outlined in the above release plan.



Dated: January 7, 2021.



                                           Respectfully submitted,

                                           AMIN HASANZADEH, Defendant

                                            /s/ John H. Bradley
                                           John H. Bradley
                                           STRANG BRADLEY, LLC
                                           33 E. Main St., Ste. 400
                                           Madison, WI 53703
                                           (608) 535-1550
                                           John@StrangBradley.com




                                      11
